            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

CHARLES JOHNSON,

      Petitioner,
v.                                           CASE NO. 3:15-cv-481-LC-GRJ

SECRETARY, DEPT. OF CORRECTIONS,

     Respondent.
__________________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated December 10, 2018 (ECF No. 17). The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                   Page 2 of 2




2. The Petition, ECF No. 1, is DENIED and a Certificate of Appealability is

DENIED.

DONE AND ORDERED this 10th day of January, 2019.



                  s/L.A. Collier
                  LACEY A. COLLIER
                  SENIOR UNITED STATES DISTRICT JUDGE
